DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 as preliminarily amended are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhary et al. (Aust. J. Chem. (epub. August 24th, 2016), 69, 1108-1116; provided in the IDS dated 3/24/2020).
Translation of the certified copy of the foreign priority document would overcome this rejection over Chaudhary, see M.P.E.P. § 216.
This rejection addresses the embodiment of a nucleic acid aptamer capable of binding E-cadherin for the cell scaffold material of claim 1.
Chaudhary teaches a nucleic acid aptamer capable of binding E-cadherin (Fig. 1a; paragraph spanning p1109-1110; 1st paragraph under “Experimental” on p1113), anticipating claim 1.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sefah et al. (International Journal of Cancer (2012), 132, 2578-2588; provided in the IDS dated 3/24/2020).
This rejection addresses the embodiment of a nucleic acid aptamer capable of binding E-cadherin for the cell scaffold material of claim 1.
Sefah teaches a nucleic acid aptamer, CSC13, that binds to E-cadherin+ DU145 prostate cancer cells (Table 1; Fig. 1a, noting enrichment of E-cadherin+ cells by flow cytometry). Sefah teaches that the aptamers were made by Systematic Evolution of Ligands by Exponential enrichment (SELEX), in which aptamers are selected from libraries of random sequences of synthetic DNA through repetitive binding of these oligonucleotides to target molecules by SELEX through an iterative in vitro selection process and wherein the target molecule was E-cadherin+ DU145 cells. (p2579, right column, sentence starting “Since, E-cad could be used reliably…” through the end of the paragraph; p2580, subheading “SELEX procedures”).
Regarding claim 1, Sefah does not expressly teach that the CDC13 aptamer binds to E-cadherin. However, based on the SELEX methodology taught by Sefah and the selection of aptamers based on E-cadherin expression on the surface of cells, there is a reasonable presumption that the CSC13 aptamer is inherently capable of binding to E-cadherin absent any showing to the contrary, see M.P.E.P. § 2112(IV)-(V). 
Therefore, Sefah’s aptamer is substantially identical to the generic aptamer of claim 1 and so Sefah inherently anticipates claim 1 absent any showing to the contrary.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The nucleic acid aptamer consisting of SEQ ID NO: 1 as set forth in claim 2 is free of the prior art.

Conclusion
Claim 1 is rejected. Claims 2-5 are objected to as being dependent upon or incorporating all of the limitations of a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean C. Barron/Primary Examiner, Art Unit 1653